EXHIBIT 21 Entity Name Place of Incorporation Tyson Foods, Inc. Delaware (1986) Subsidiaries 100% owned unless otherwise noted FPPCI Acquisition, Inc. Delaware (2008) Global Employment Services, Inc. Delaware (1993) National Comp Care, Inc. Delaware (1995) Oaklawn Capital Corporation Delaware (1995) Oaklawn Capital - Mississippi LLC Mississippi (1996) Tyson Pet Products, Inc. (f/n/a Provemex International Holdings, Inc.) (name changed Oct. 15, 2009) Delaware (2005) The Pork Group, Inc. Delaware (1998) TyNet Corporation Delaware (1995) Tyson Breeders, Inc. Delaware (1971) Tyson International Company, Ltd. Bermuda (1993) Tyson Mexican Original, Inc. Delaware (1998) Tyson Poultry, Inc. Delaware (1998) Tyson Receivables Corporation Delaware (2001) Tyson Sales and Distribution, Inc. Delaware (1998) Tyson Shared Services, Inc. Delaware (1998) Tyson Chicken, Inc. (Subsidiary of Tyson Foods, Inc.) Delaware (1997) Hudson Midwest Foods, Inc. Nebraska (1996) Tyson Farms, Inc. (Subsidiary of Tyson Foods, Inc.) North Carolina (1968) Central Industries, Inc. Mississippi (1964) Tyson Fresh Meats, Inc. (Subsidiary of Tyson Foods, Inc.) Delaware (2000) Tyson Processing Services, Inc. Delaware (1997) The IBP Foods Co. Delaware (1999) Tyson Hog Markets, Inc. Delaware (1972) IBP Caribbean, Inc. Cayman Islands (1997) IBP Redevelopment Corporation Missouri (2000) Tyson Service Center Corp. Delaware (1979) Tyson of Wisconsin, Inc. Delaware (1989) Madison Foods, Inc. Delaware (1998) PBX, Inc. Delaware (1974) Rural Energy Systems, Inc. Delaware (1984) Texas Transfer, Inc. Texas (1987) Tyson Canada Finance LP New Brunswick, Canada (2003) Tyson International Service Center, Inc. (Subsidiary of Tyson Fresh Meats, Inc.) Delaware (1973) Tyson International Service Center, Inc. Asia Delaware (1985) Tyson International Service Center, Inc. Europe Delaware (1985) IBP Foodservice, LLC (78% owned by Tyson Fresh Meats, Inc.; 22% owned by IBP Caribbean, Inc.) Delaware (1997) Foodbrands America, Inc. (Subsidiary of IBP Foodservice, LLC) Delaware (1994) The Bruss Company Illinois (1956) CBFA Management Corp. Delaware (1998) Foodbrands Supply Chain Services, Inc. Delaware (1992) Wilton Foods, Inc. New York (1964) Zemco Industries, Inc. Delaware (1969) Tyson Deli, Inc. (Subsidiary of Foodbrands America, Inc.) Delaware (2003) Tyson Prepared Foods, Inc. Delaware (2003) Tyson Refrigerated Processed Meats, Inc. (Subsidiary of Foodbrands America, Inc.) Delaware (2003) Carolina Brand Foods, LLC North Carolina (2000) DFG Foods, Inc. (Subsidiary of Foodbrands America, Inc.) Delaware (1998) DFG Foods, LLC Oklahoma (1998) New Canada Holdings, Inc. (85.84% owned by Tyson Fresh Meats, Inc.; 14.16% owned by Cobb-Vantress, Inc.) Delaware (2007) Tyson China Holding 3 Limited Hong Kong (2009) Tyson International Holding Company (Subsidiary of New Canada Holdings, Inc.) Delaware (1994) Oaklawn Sales Ltd. British Virgin Islands (1995) Tyson India Holdings, Ltd. Republic of Mauritus (2008) Tyson China Holding Limited Hong Kong (2008) Tyson China Holding 2 Limited Hong Kong (2009) Tyson International Holdings, Sárl (Subsidiary of New Canada Holdings, Inc.) Luxembourg (2003) Tyson Global Holding Sárl (Subsidiary of Tyson International Holdings, Sárl) Luxembourg (2009) Tyson Delaware Holdings, LLC Delaware (2003) Tyson Americas Holding Sárl Luxembourg (2009) Tyson International Holdings, S.C.A. (.1% owned by Tyson Delaware Holdings, LLC; 99.9% owned by Tyson Global Holding Sárl) Luxembourg (2003) Cobb-Vantress Brasil Ltda. Brazil (1995) Hybro Genetics Brasil Ltda. Brazil (2005) Tyson Do Brasil Alimentos Ltda. Brazil (1975) Tyson Brasil Investimentos I Ltda. Brazil (2008) Tyson Brasil Investimentos II Ltda. Brazil (2008) Tyson Brasil Investimentos III Ltda. Brazil (2008) Cobb Europe B.V. (Subsidiary of Tyson International Holdings, S.C.A.) The Netherlands (1994) Hybro B.V. The Netherlands (1959) Avex S.A. Peru (2006) Forune G-P Farms Sri Lanka (2004) IBP Finance Company of Canada (Subsidiary of Tyson Americas Holding Sárl) Nova Scotia (1997) Alberta Farm Industries ULC (Subsidiary of IBP Finance Company of Canada) Alberta, Canada (1994) Provemex Holdings, LLC Delaware (2005) 1385606 Alberta ULC Alberta, Canada (2008) Alberta Feeders Partnership Alberta, Canada (2001) Cobb Breeders B.V. The Netherlands (1994) Cobb Europe Limited (Subsidiary of Alberta Farm Industries ULC) United Kingdom (1974) Cobb Poland B.V. Poland (1996) Cobb-Istanbul Ana Damizlik Isletmeleri Ve Ticaret A.S. Turkey (2001) Cobb France Eurl France (1990) Kabir International S.R.L. Italy (2004) JOINT VENTURES/PARTNERSHIPS Cactus Argentina S.A. Argentina (1998) Carneco Foods, LLC Oklahoma (2000) Changyi Tyson Xinchang Foods Co., Ltd. China (1995) Changyi Tyson Xinchang Poultry Co., Ltd. China (2005) Changyi Tyson Xinsheng Foods Co., Ltd. China (2000) Dynamic Fuels, LLC Delaware (2007) Exportaciones Agroindustriales, S.A. Argentina (1994) Godrej Tyson Foods Limited India (2008) Haimen Tyson Poultry Development Co., Ltd. China (2008) Jiangsu Tyson Foods Co., Ltd. China (2008) Nacrail, LLC Delaware (2001) Professor Connor's Inc. d/b/a Fresh Pet Delaware (2004) Rizhao Tyson Xinchang Poultry Company, Ltd. China (2009) Shandong Sand's Food and Development Co. Ltd. China (Inactive) (1995) Shandong Tyson-Da Long Food Company, Ltd. China (2001) Shandong Tyson Xinchang Foods Company, Ltd. China (2009) Shandong Tyson Yuansheng Duck Co., Ltd. China (2004) Shandong Tyson Shengde Foods Co., Ltd. China (2002) Weifang Tyson Xinchang Feed Co., Ltd. China (1998) TYSON DE MEXICO S. DE R.L. DE C.V. Tyson de Mexico, S. de R.L. de C.V. Mexico (1984) Avicultores Tecnicos, S. de R.L. de C.V. Mexico (1985) Comercializadora Avemex, S. de R.L. de C.V. Mexico (1992) Corporativo Orvin S. de R.L. de C.V. Mexico (1989) Empresas Provemex S. de R.L. de C.V. Mexico (1972) Laboral Gomez Palantina, S. de R.L. de C.V. Mexico (1988) Provemex Avicola, S. de R.L. de C.V. Mexico (1974) Cobb-Vantress, Inc. Cobb-Vantress, Inc. (Subsidiary of Tyson Foods, Inc.) Delaware (1986) Cobb Caribe S.A. Dominican Republic (2001) Cobb Espanola S.A. Spain (1969) Gen Ave S.A. Argentina (1982) Matsusaka Farm Company Limited Japan (1967) Progenitores Avicolas, C.A. Venezuela (1967) Venco Research and Breeding Farm, Ltd. India (1980) Reproductores Cobb S.A. Argentina (1999) Cobb-Russia LLC Delaware (2006) OOO Broiler Budeshego (Broiler of the Future, LLC) Russia (2004) Cobb-Vantress Philippines, Inc. (99% owned by Cobb-Vantress, Inc.; .01% owned by 7 individuals) Philippines (2003) C.V. Holdings, Inc. Philippines (2003)
